48 F.3d 1227NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Michael CONTRERAS, Plaintiff-Appellant,v.Daniel B. VASQUEZ, Warden, et al., Defendants-Appellees.
No. 94-16486.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Al-Mu'min (Michael) Jihad-Contreras appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action alleging that his due process and equal protection rights were violated during prison disciplinary proceedings.  The district court denied Contreras' request for appointment of counsel and dismissed the action without prejudice following Contreras' request that the district court either dismiss the case without prejudice or appoint counsel.  On appeal, Contreras challenges both the dismissal and the denial of his request for appointment of counsel.


3
Because the district court granted Contreras' requested dismissal without imposing any conditions, Contreras did not suffer an involuntary adverse judgment against him.  See Unioil, Inc. v. E.F. Hutton & Co., Inc., 809 F.2d 548, 555-556 (9th Cir.1986).  We therefore lack jurisdiction.  Id.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3